Exhibit INTERCORPORATE SERVICES AGREEMENT BETWEEN CONTRAN CORPORATION AND KEYSTONE CONSOLIDATED INDUSTRIES, INC. Dated as of January 1, 2007 TABLE OF CONTENTS Page ARTICLE I. AMENDS AND SUPERSEDES PRIOR AGREEMENT 1 ARTICLE II. RETENTION OF CONTRAN 1 Section 2.1.Performance of Services 1 Section 2.2.Director Services Not Included 2 Section 2.3.Outside Services 2 Section 2.4.Disclaimer, Limited Liability; Indemnification 2 ARTICLE III. COMPENSATION 3 Section 3.1.Compensation for Services 3 Section 3.2.Out-of-Pocket Costs 3 ARTICLE IV. CONFIDENTIALITY 3 Section 4.1.Confidentiality 3 ARTICLE V. MISCELLANEOUS 4 Section 5.1.Maintenance and Inspection of Records 4 Section 5.2.Notices 4 Section 5.3.Term; Renewal 4 Section 5.4. Independent Contractor 4 Section 5.5. Force Majeure 4 Section 5.6. Entire Agreement 5 Section 5.7. Amendments 5 Section 5.8. Severability 5 Section 5.9. Counterparts 5 Section 5.10.Successors and Assigns 5 Section 5.11.Governing Law 5 Section 5.12.Submission to Jurisdiction; Service; Waivers 5 Section 5.13.No Third-Party Beneficiaries 6 Section 5.14.Titles and Headings 6 -i- INTERCORPORATE SERVICES AGREEMENT This Intercorporate Services Agreement ("Agreement") is entered into effective as of January 1, 2007 (the "Effective Date"), between Contran Corporation, a Delaware corporation ("Contran"), and Keystone Consolidated Industries, Inc., a Delaware corporation ("Keystone") Recitals A.Keystone is a majority-owned subsidiary of Contran. B.Keystone and each of its wholly-owned subsidiaries (collectively, "KCI") has and will have the need for executive, management, financial, audit, accounting, tax, legal, insurance, risk management, treasury, aviation, human resources, technical, consulting, administrative and other services as required from time to time in the ordinary course of KCI’s business (collectively, the "Services"), but has determined that it is not cost effective to obtain and separately maintain the infrastructure associated with the Services, particularly the costs associated with attracting and maintaining on its payroll on a full time basis a full complement of skilled employees. C.Contran is able and willing to provide the Services to KCI, and Keystone, on its own behalf and that of its wholly owned subsidiaries, desires to engage Contran as an independent contractor to provide the Services in accordance with the terms set forth in this Agreement. Agreement For and in consideration of the mutual promises, representations and covenants contained in this Agreement, the parties agree as follows. ARTICLE I. AMENDSAND SUPERSEDES PRIORAGREEMENT This Agreement amends and supersedes in its entirety that certain Intercorporate Services Agreement effective as of September 1, 2005 by and between Contran and Keystone. ARTICLE II. RETENTION OF CONTRAN Section 2.1.Performance of Services. (a)Keystone hereby engages and retains Contran to perform the Services and Contran hereby accepts and agrees to provide such Services to KCI upon the terms and conditions set forth in this Agreement. All Services to be provided by Contran hereunder shall be performed at the request and under the direction of KCI, and Contran shall not have any power to act independently on behalf of KCI other than as specifically authorized under this Agreement or from time to time by Keystone.
